
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.39


AIRCRAFT LEASE


        THIS LEASE made as of this 18th day of December, 2003 ("Lease") by and
between N2T, Inc., an Oregon corporation ("Lessor"), and Oakley, Inc., a
Washington corporation, with its principal offices located at One Icon, Foothill
Ranch, CA 92610 ("Lessee").

1.     LEASE OF THE AIRCRAFT

        Subject to the terms and conditions contained herein, Lessor agrees to
lease to Lessee and Lessee agrees to lease from Lessor that certain Global
Express aircraft bearing manufacturers serial number 9010 and currently
registered with the Federal Aviation Administration ("FAA") in the United States
of America under registration number N701WH with two (2) Rolls Royce model
BR710A2-20 engines, manufacturer's serial numbers 12121 and 12122, together with
all accessories, parts, appliances, and appurtenances now or hereafter a part
thereof, substitutions therefore, and repairs thereto (the "Aircraft").

2.     DELIVERY OF AIRCRAFT

        The Aircraft, together with all current and complete logs, books and
records (including any computerized maintenance records) pertaining to the
Aircraft and its maintenance in legible form, shall be delivered to Lessee at
Hillsboro, Oregon or such other location as may be mutually agreed, on or about
December 18, 2003. The date on which Lessee executes the Delivery and Acceptance
Certificate in the form attached as Exhibit A hereto is referred to as the
"Delivery Date."

3.     TERM

        The "Lease Term" shall commence on the Delivery Date and shall terminate
on December 31, 2007 (or earlier in accordance with the next sentence). Lessee
will have the right for any reason whatsoever to terminate this Lease before the
end of the Lease Term, by giving Lessor not less than sixty (60) days' prior
written notice of its intention so to terminate this Lease.

4.     RENT

        Notwithstanding Lessee's obligations to pay for the maintenance and
operating costs of the Aircraft under Section 6, Lessee and Lessor hereby agree
that no rent is due or payable under this Lease.

5.     CERTAIN COVENANTS OF LESSEE

        Lessee hereby covenants and agrees as follows:


(a)Furnishing of Information

        Lessee shall furnish from time to time to Lessor such information
regarding Lessee's use, operation or maintenance of the Aircraft as Lessor may
reasonably request.


(b)Lawful Use

        The Aircraft shall not be maintained, used, operated or stored in
violation of any law or any rule, regulation or order of any government or
governmental authority having jurisdiction (domestic or foreign), or in
violation of any airworthiness certificate, license or registration relating to
the Aircraft or its use, or in violation or breach of any representation or
warranty made with respect to obtaining insurance on the Aircraft or any term or
condition of such insurance policy. Aircraft operations shall be in compliance
with Part 91 of Title 14 of the Code of Federal Regulations.

--------------------------------------------------------------------------------


(c)Aircraft Location

        The Aircraft shall not be operated or located in (i) any area excluded
from coverage by the terms of insurance or (ii) any recognized or threatened
area of hostilities, unless fully covered to Lessor's satisfaction by war risk
insurance.

(d)Base of the Aircraft

        The Aircraft shall be principally based at Hillsboro, Oregon or such
other location as agreed to between Lessor and Lessee during the Lease Term and
Lessee agrees to notify Lessor promptly of any change in the principal base.

(e)Transportation Code Filings

        Lessee shall, at its sole cost and expense, take all steps necessary to
preserve and protect the U.S. registration of the Aircraft under the applicable
provisions of Title 49 of the U.S. Code, and the rules and regulations
promulgated thereunder.

(f)Aircraft Operation

        Lessee will be in operational control of the Aircraft at all times
during the term hereof, and shall not sell, transfer, assign, encumber or,
except with Lessor's prior written consent, sublet or part with such possession
of the Aircraft or any of its rights under this Lease and shall be solely
responsible for its possession, use and operation. Lessee shall bear all
operating costs including, but not limited to: the cost of fuel, crew salaries,
expenses and employee benefits; handling and custom fees and related charges;
hangar and storage charges; insurance premiums for all insurance coverage
required by this Lease; and all fines, fees or penalties arising directly or
indirectly out of this Lease or Lessee's operation of the Aircraft.

(g)Log Books

        Lessee shall maintain all current and complete logs, books and records
(including any computerized maintenance records) pertaining to the Aircraft and
its maintenance during the Lease Term in accordance with FAA rules and
regulations and Lessee shall, at the end of the Lease Term, deliver such records
in legible form to Lessor.

(h)Pilots

        The Aircraft shall, at all times during the Lease Term, be operated by
duly qualified, current, and rated (appropriate to the Aircraft) pilots paid and
contracted for by Lessee and employed by Lessee, whose licenses are in good
standing, who meet the requirements established and specified by the insurance
policies required hereunder and by the FAA, and who have attended and
successfully completed the manufacturer's approved training course for this type
of Aircraft.

(i)Alterations

        Lessee shall not in any way alter, modify or make additions or
improvements to the Aircraft, except as specifically required by Section 6 or
under applicable laws or regulations, without the prior written consent of
Lessor. All non- severable alterations, modifications, additions and
improvements which are made shall become the property of Lessor and shall be
subject to all the terms of this Lease.

(j)Identification


        Lessee shall keep a legible copy of this Lease in the Aircraft at all
times.

(k)Liens

        Without the prior written consent of Lessor, Lessee will not directly or
indirectly create, incur, assume or suffer to exist any liens on or with respect
to (x) the Aircraft or any part thereof,

2

--------------------------------------------------------------------------------


(y) Lessor's title thereto or (z) any interest of the Lessor therein, except
(i) the respective rights of Lessor and Lessee as herein provided, (ii) Lessor
Liens (as defined below), (iii) liens for taxes of Lessee either not yet due or
being contested in good faith by appropriate proceedings so long as such
proceedings do not involve any material danger of the sale, forfeiture or loss
of the Aircraft, any risk of any material civil liability or any risk of
criminal liability on the part of Lessor, (iv) material mens, mechanics',
workmen's, repairmen's, employees' or other like liens arising in the ordinary
course of Lessee's business (including those arising under maintenance
agreements entered into in the ordinary course of business) securing obligations
that are not overdue for a period of more than thirty (30) days or are being
contested in good faith by appropriate proceedings so long as such proceedings
do not involve any material danger of the sale, forfeiture or loss of the
Aircraft or of any interest of Lessor therein, or any risk of criminal
liability, (v) liens arising out of any judgment or award against Lessee not
covered by insurance, unless the judgment secured shall not, within sixty
(60) days after the entry thereof, have been discharged, vacated, reversed or
execution thereof stayed pending appeal or shall not have been discharged,
vacated or reversed within sixty (60) days after the expiration of such stay,
and (vi) any other lien with respect to which Lessee shall have provided a bond,
cash collateral or other security adequate in the reasonable opinion of Lessor.
Lessee shall promptly, at its own expense, take (or cause to be taken) such
actions as may be necessary to discharge duly any such lien not excepted above
if the same shall arise at any time. "Lessor Liens" means any Lien arising as a
result of (a) claims against Lessor not related to this Lease, (b) acts or
omissions of Lessor not related to this Lease or in breach of any
representation, warranty or covenant hereunder, (c) events or circumstances that
occurred prior to the commencement of this Lease, (d) taxes, fees, charges and
assessments that are not indemnified or payable by Lessee hereunder, or (e) any
transfer, sale or assignment by Lessor of any interest in this Lease or the
Aircraft.

(l)Taxes

        Lessee agrees to pay all property taxes, tolls, license fees or
assessments, and landing fees (collectively, "Charges") which may be levied or
assessed by any government against the Aircraft or the use thereof, in each case
to the extent attributable to the period of the Lease Term. In addition, Lessee
shall be liable to pay any retail sales or use tax that may be imposed on or
with respect to the amount of the Fixed Rentals hereunder (a "Rental Tax"), but
Lessee shall not be liable to pay any Rental Tax imposed or based on or with
respect to any amount other than (i) the Fixed Rentals or (ii) in the case of
Washington State retail sales tax, an assumed rental rate of approximately
$7,000 per flight hour, and if Lessee is required to pay taxes above the amount
Lessee is responsible for under this Section 5(1), Lessor is obligated to
reimburse Lessee for the excess of the amount Lessee is responsible for under
this Section 5(1). Lessee will reimburse Lessor for any such Charges and Rental
Taxes which Lessor shall be required to pay; however, Lessee may contest any
assessment of a Charge or a Rental Tax on Lessor and Lessor shall provide Lessee
with a timely opportunity to defend against such assessment and cooperate in the
defense thereof at Lessee's expense. Lessee shall, upon receipt of written
request from Lessor, submit to Lessor evidence of Lessee's payment of any
Charges and Rental Taxes due by Lessee.

6.     AIRCRAFT MAINTENANCE

(a)Maintenance

        During the Lease Term and until such time as the Aircraft is returned to
Lessor, Lessee agrees, at the direction of Lessor and at Lessee's expense, to
cause the Aircraft to be maintained at all times in (A) fully operational, duly
certified and airworthy condition and maintained in accordance with the
manufacturer's recommended inspection program (FAR 91.409(f)(3)) and
(B) condition adequate to comply with all regulations of the FAA or any other
governmental agency having jurisdiction over the maintenance, use or operation
of the Aircraft. Without limiting the foregoing, Lessee shall maintain, inspect,
service and test the Aircraft and perform all repairs on the Aircraft in
accordance with (i) all

3

--------------------------------------------------------------------------------


maintenance manuals for the Aircraft from time to time issued by the airframe
manufacturer, the engine manufacturer or any other applicable manufacturer,
(ii) all recommended service bulletins which might have a detrimental effect on
the Aircraft airworthiness or safety of the Aircraft if not performed, and
(iii) all airworthiness alerts and airworthiness directives issued by the FAA or
any other governmental agency having jurisdiction. All work required by this
Section 6(a) shall be undertaken and completed only by properly trained,
licensed and certified maintenance personnel. All replacement parts shall be of
the type approved by the airframe manufacturer, be of the same or better quality
as the replaced part, and become the property of Lessor (free and clear of all
liens and encumbrances other than the liens described in clauses (i) through
(vi) of Section 5(k) hereof upon installation. Notwithstanding the foregoing,
Lessor shall pay any extraordinary costs of maintenance or of complying with
manufacturer's service bulletins or FAA airworthiness alerts and directives.

(b)Rights Against Third Parties

        Lessor hereby assigns to Lessee for the Lease Term all presently
existing and future rights of Lessor against the manufacturer of, or service
facility for, the airframe, engines, accessories, equipment and component parts
of the Aircraft or any replacement thereof with respect to the obligation of
said manufacturer or service facility under the warranties granted pursuant to
the sale or servicing of such property. Lessee shall perform, and Lessor shall
cooperate with Lessee to perform, all acts necessary to make a claim under any
such warranty at Lessee's own expense.

7.     INSPECTION

        Lessor or its designee shall have the right, but not the duty, to
inspect the Aircraft at any reasonable time and upon reasonable notice, provided
that each such inspection shall be subject to Lessees safety and security rules
applicable to the location of the Aircraft and no exercise of such inspection
right shall interfere with the normal operation or maintenance of the Aircraft
by Lessee or violate requirements of applicable insurance policies. Upon
Lessor's request, Lessee shall advise Lessor of the Aircraft's location and,
within a reasonable time and, provided there is no undue inconvenience and delay
to Lessee, shall permit Lessor to examine all information, logs, documents and
Lessee's records regarding or with respect to the Aircraft and its use
maintenance or condition.

8.     LOSS OR DAMAGE

(a)Casualty Occurrences


        In the event of a Casualty Occurrence, the Lease Term and Lessee's
liability hereunder for any further Fixed Rentals shall terminate, and Lessor
shall be entitled to recover possession of the Aircraft. Lessee shall
immediately report a Casualty Occurence to Lessor and, as required by law, to
governmental agencies. Lessor and Lessee shall proceed diligently and cooperate
fully with each other to secure a recovery for any Casualty Occurrence. All
proceeds of insurance referred to in Section 9 below, and/or all proceeds of any
compensation in connection with the condemnation, confiscation, seizure or
requisition of the Aircraft, applicable to a Casualty Occurrence shall be paid
to Lessor. As used herein, a "Casualty Occurrence" shall mean any of the
following events with respect to the Aircraft: (i) loss of the Aircraft or the
use thereof due to the destruction, damage beyond repair or rendition of the
Aircraft permanently unfit for normal use for any reason whatsoever; (ii) any
damage to the Aircraft (including, but not limited to, anything requiring the
completion of an FAA Form 337 "Major Repair and Alteration Statement") which
results in an insurance settlement with respect to the Aircraft on the basis of
a total loss; (iii) the theft or disappearance of the Aircraft which shall have
resulted in the loss of possession of the Aircraft by Lessee for a period of
five (5) consecutive days or more; or (iv) the condemnation, confiscation or
seizure of, or the requisition of title to or use or possession of, the Aircraft
for a period of five (5) consecutive days or more. A Casualty Occurrence

4

--------------------------------------------------------------------------------

with respect to the Aircraft shall be deemed to have occurred if a Casualty
Occurrence occurs with respect to the airframe of such Aircraft.

(b)Repairable Damage

        If repairable damage occurs to the Aircraft or any part thereof that
does not constitute a Casualty Occurrence, Lessee's obligation to pay rent under
this Lease shall continue. To the extent necessary and appropriate, Lessee shall
apply the proceeds of any insurance referred to in Section 9 below paid with
respect to such damage to the repair of the Aircraft.

9.     INSURANCE

(a)Public Liability and Property Damage Insurance


        Lessee represents and warrants that it will maintain in effect, at its
own expense with insurers of recognized responsibility reasonably satisfactory
to Lessor, (i) public liability insurance, including bodily injury and property
damage (including, without limitation, passenger legal liability) in an amount
not less than $200,000,000 for each single occurrence and (ii) such other
property damage insurance (exclusive of manufacturer's property liability
insurance) with respect to the Aircraft as is of the type and in the amounts
usually carried by corporations similarly situated with Lessee, and owning or
operating similar aircraft and engines and which covers risks of the kind
customarily insured against by such corporations. Lessee shall provide at its
own expense worker's compensation insurance with all-states coverage for the
crew and maintenance personnel.

(b)Insurance Against Loss or Damage to the Aircraft

        Lessee represents and warrants that it will maintain in effect, at its
own expense, with insurers of recognized responsibility reasonably satisfactory
to Lessor, all-risk ground and flight aircraft hull insurance covering the
Aircraft, including F.O.D. (foreign object damage), fire and explosion coverage,
and lightning and electrical damage, and with respect to any Engines or Parts
while removed from the Aircraft, and with respect to any engines or parts while
temporarily installed on the Aircraft, provided that such insurance shall at all
times while the Aircraft is subject to this Lease be for an amount of not less
than the "Fair Market Value" of the Aircraft. For all purposes hereof, the Fair
Market Value of the Aircraft shall be assumed to be $45,000,000, unless, at the
request of either party, a valuation is obtained from a mutually agreed upon
appraiser, in which event such appraised value shall be the Fair Market Value of
the Aircraft. Lessee shall additionally maintain in effect, at its own expense,
with insurers of recognized responsibility reasonably satisfactory to Lessor,
war risk, hijacking (air piracy), governmental confiscation and expropriation
insurance with respect to the Aircraft in a face amount of not less than the
Fair Market Value for the Aircraft from time to time which shall be in full
force and effect throughout any geographical areas at any time traversed by the
Aircraft.

(c)Insured Parties as Additional Insured; Notice


        Any policies of insurance carried in accordance with this Section and
any policies taken out in substitution or replacement for any such policies
(i) shall name Lessor as an additional named insured as its interest may appear,
(ii) with respect to insurance carried in accordance with paragraph (b) covering
the Aircraft, shall be made payable (A) to Lessee, with respect to any damage to
the Aircraft or any part thereof if such damage does not constitute a Casualty
Occurrence, and shall be applied by Lessee to payment of the costs actually
incurred with respect to repairs made to the Aircraft so as to restore it to the
operating condition required by Section 6 hereof and any excess shall be
disbursed as otherwise required by this Lease, or (B) to Lessor in the case of a
Casualty Occurrence, (iii) shall provide that if the insurers cancel such
insurance for any reason whatever, or any substantial change is made in the
coverage which affects the interests of Lessor, or the same is allowed to lapse
for nonpayment of premium or such insurance coverage is reduced, such
cancellation, change, lapse or reduction shall not be effective as to Lessor for
thirty (30) days following receipt by Lessor of

5

--------------------------------------------------------------------------------

written notice by such insurers of such cancellation, change, lapse or reduction
and (iv) shall provide that in respect of the interest of Lessor in such
policies the insurance shall not be invalidated by any action or inaction of
Lessee or any other Person (other than Lessor) and shall insure Lessor's
interest, as it appears, regardless of any breach or violation of any
warranties, declarations or conditions contained in such policies by Lessee or
any other Person (other than Lessor). Each insurance policy and its respective
coverage amounts obtained in accordance with the requirements set forth in
paragraphs (a) and (b) of this Section 9, (i) shall be primary without right of
contribution from any other insurance which is carried by Lessor to the extent
that such other insurance provides Lessor with contingent and/or excess
liability insurance with respect to its interest as such in the Aircraft and
(ii) shall expressly provide that all of the provisions thereof, except the
limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured, and shall waive any right of the insurers
to any set-off or counterclaim or any other deduction, by attachment or
otherwise, in respect of Lessor or Lessee.

(d)Reports, etc.

        Lessee will advise Lessor in writing promptly of any default in the
payment of any premium and of any other act or omission on the part of Lessee
which might invalidate or render unenforceable, in whole or in part, any
insurance on the Aircraft. Lessee will also advise Lessor in writing at least
thirty (30) days prior to the expiration or termination date of any insurance
carried and maintained on the Aircraft pursuant to this Section. In the event
Lessee shall fail to maintain insurance as herein provided, Lessor may, at its
option, provide such insurance, and Lessee shall, upon demand, reimburse Lessor
for the cost thereof.

10.   RETURN

(a)Location

        Upon the termination or expiration of the Lease Term, Lessee shall
return the Aircraft, in accordance with Section 10(b), at Hillsboro, Oregon or
at such other location within the 48 contiguous United States as may be agreed
between Lessor and Lessee. All expenses for delivery and return of the Aircraft
shall be borne by Lessee.

(b)Return Condition

        Upon return (other than a return upon a Casualty Occurrence where
provisions of Section 8 shall apply) and at Lessee's expense (or at Lessor's
expense as specified in Section 6(a)), the Aircraft must satisfy all of the
following conditions:

(i)The Aircraft must be in an airworthy and serviceable condition, meet all of
the applicable regulations of the FAA, and have a valid and continuing FAA
certificate of airworthiness;

(ii)The Aircraft must be returned with all equipment, parts, components,
passenger service items and other accessories that were on or in the Aircraft
when delivered to Lessee in a serviceable condition (ordinary wear and tear
excepted) or with an equivalent or better replacement thereof;

(iii)All exterior paint and interior components (including, without limitation,
paint, carpet, fabric and wood paneling) must be in the same good appearance as
when the Aircraft was delivered to Lessee (ordinary wear and tear excepted), and
any Lessee identification or logo in or on the Aircraft shall have been removed
by Lessee;

(iv)The Aircraft must be returned with all and complete originals of the logs,
manuals, certificates, data, inspection, modification and overhaul records that
were on or in the Aircraft when delivered to Lessee or are required to be
obtained and maintained by Lessee hereunder (or if originals are not available,
then any consequences of or

6

--------------------------------------------------------------------------------

conditions to use of new logs and new maintenance records under FAA rules and
regulations shall be observed or complied with), and all entries therein must be
complete, correct and current, and in the case of any modifications made to, or
supplemental type certificates incorporated in, the Aircraft, all engineering
documents and drawings therefor must also be returned;

(v)The Aircraft shall undergo a reasonable inspection or inspections or a flight
test or tests, as required in Lessor's discretion, resulting in Lessor's
determination that the Aircraft and all parts, components, systems and records
comply with FAA standards at that date and meet all of the above conditions.

        If Lessee does not return the Aircraft in accordance with the above
condition, (A) Lessor may make (or cause to be made) any repairs reasonably
necessary to restore the Aircraft to the required condition, (B) Lessee shall
reimburse Lessor, upon demand, for any costs, expenses and fees related to such
restoration (including, without limitation, costs and expenses incurred as a
result of actions pursuant to the parenthetical in clause (iv) above) and/or
(C) Lessee shall compensate Lessor for the diminished value of the Aircraft
resulting from Lessee's failure to return the Aircraft in such condition to
Lessor's satisfaction.

        If the parties hereto cannot agree on the diminished value of the
Aircraft mentioned in the preceding clause (C) above, said value shall be
established by using the average of the diminished value determined by two
appraisals (each party appointing one appraiser) if these are within five
percent (5%) of each other; if not, a third appraisal shall be done (the
appraiser being appointed by the two preceding appraisers) and the average of
the two closest appraisals shall be used.

11.   REPRESENTATIONS AND WARRANTIES OF LESSEE

        Lessee represents and warrants to Lessor as follows:

(a)Due Organization

        Lessee is a corporation duly organized and validly existing in good
standing under the laws of the jurisdiction of its incorporation, is duly
qualified to do business as a foreign corporation in good standing in each other
jurisdiction where the conduct of its business requires it to be so qualified
and a failure to be so qualified would have a material adverse affect on Lessees
business or financial condition, is a "Citizen of the United States" within the
meaning of Section 40102(a)(15) of Title 49 of the United States Code or any
similar legislation of the United States of America enacted in substitution or
replacement therefor, and has the corporate power and authority to enter into
and perform its obligations under this Lease.

(b)Due Authorization; Enforceability; No Violation

        This Lease has been duly authorized by all necessary corporate action on
the part of Lessee, does not require any approval of the stockholders of Lessee,
has been duly executed and delivered by Lessee, and constitutes the legal, valid
and binding obligation of Lessee, enforceable against Lessee in accordance with
its terms. The execution and delivery by Lessee of this Lease, and the
performance by Lessee of its obligations hereunder, will not be inconsistent
with its charter or by-laws, do not and will not contravene any law,
governmental rule or regulation, judgment or order applicable to or binding on
Lessee, do not and will not contravene any provision of, or constitute a default
or result in the creation of any lien (except Lessee's interest hereunder)
under, any indenture, mortgage, contract or other instrument to which Lessee is
a party or by which it is bound, and do not and will not require any approval or
consent of any trustee or holders of indebtedness or obligations of Lessee,
except such as have been duly obtained.

7

--------------------------------------------------------------------------------




(c)Government Approvals

        No consent or approval of, giving of notice to, registration with, or
taking of any other action in respect of or by, any federal, state or local
governmental authority or agency (including. without limitation, the FAA or any
similar agency) is required with respect to the execution, delivery and
performance by Lessee of this Lease or the consummation of any of the
transactions by Lessee contemplated hereby, or if any such approval, notice,
registration or action is required, it has been duly given or obtained; except
that as a condition to being able to operate the Aircraft, Lessee is required
to, and shall, comply with Section 91.23(c) of Title 14 of the Code of Federal
Regulations.

(d)Location of Chief Executive Offices

        The chief executive office or chief place of business (as either of such
terms is used in Article 9 of the Uniform Commercial Code) of Lessee is located
at its address set forth hereinabove, and Lessee agrees to give Less or prior
written notice of any relocation of said chief executive office or chief place
of business from its present location.

12.   REPRESENTATIONS AND WARRANTIES OF LESSOR

        Lessor represents and warrants to Lessee as follows:

(a)Due Organization

        Lessor is a corporation duly organized and validly existing in good
standing under the laws of the jurisdiction of its incorporation, is duly
qualified to do business as a foreign corporation in good standing in each other
jurisdiction where the conduct of its business requires it to be so qualified
and has the corporate power and authority to carry on its business and to enter
into and perform its obligations under this Lease.

(b)Due Authorization; Enforceability; No Violation

        This Lease has been duly authorized by all necessary corporate action on
the part of Lessor, does not require any approval of the stockholders of Lessor,
has been duly executed and delivered by Lessor, and constitutes the legal, valid
and binding obligation of Lessor, enforceable against Lessor in accordance with
its terms. The execution and delivery by Lessor of this Lease, and the
performance by Lessor of its obligations hereunder, will not be inconsistent
with its charter or by-laws and will not contravene any law, governmental rule
or regulation, judgment or order applicable to, or binding on, Lessor.

(c)Undisclosed Defects

        Lessor has no knowledge of undisclosed defects in the Aircraft.

13.   LESSOR'S DISCLAIMER

        EXCEPT AS SET FORTH ABOVE, LESSOR (AND ITS AFFILIATES) DOES NOT MAKE,
HAS NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE
AIRCRAFT LEASED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY
OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR
OPERATION, AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT,
OR TITLE. All such risks, as between Lessor (and its affiliates) and Lessee, are
to be borne by Lessee. Without limiting the foregoing, Lessor and its affiliates
shall have no responsibility or liability to Lessee or any other person with
respect to any of the following, regardless of any negligence of Lessor or its

8

--------------------------------------------------------------------------------


affiliates: (i) any liability, loss or damage caused or alleged to be caused,
directly or indirectly by the Aircraft, any inadequacy thereof, any deficiency
or defect (latent or otherwise) therein, or any other circumstance in connection
therewith; (ii) the use, operation or performance of the Aircraft or any risks
relating thereto, (iii) any interruption of service, loss of business or
anticipated profits or consequential damages. or (iv) the delivery, operation,
servicing, maintenance, repair, improvement or replacement of the Aircraft.

14.   INDEMNIFICATION

(a)General Indemnity

        Lessee shall indemnify and save harmless Lessor, its affiliates, its
successors and assigns, their directors, officers and employees (each, an
"Indemnitee"), from and against any and all losses, claims (including. without
limitation, claims involving strict or absolute liability in tort, damage,
injury, death, liability and third party claims), suits, demands, costs and
expenses of every nature (including, without limitation, reasonable attorneys'
fees) arising directly or indirectly from or in connection with the possession,
maintenance, condition, storage,use, operation or return of the Aircraft under
this Lease (each, a "Claim"); provided, that the foregoing indemnity shall not
extend to an Indemnitee with respect to any Claim to the extent such Claim is
directly related to one or more of the following: (1) any breach of any
representation or warranty by Lessor hereunder, or (2) the failure by Lessor to
perform or observe any of its agreements, covenants or conditions herein, or
(3) the willful misconduct or the gross negligence of any Indemnitee, or (4) the
offer, sale or other disposition (voluntary or involuntary) of all or any part
of Lessor's interest in the Aircraft or any part thereof, or (5) any tax, fee,
Charge, or assessment or (6) except to the extent fairly attributable to the
Lease Term, acts or events occurring, or circumstances or conditions existing,
prior to, or after expiration or termination of, the Lease Term or actions taken
(or required to be taken and not taken) prior to, or after expiration or
termination of, the Lease Term or (7) any amount which Lessor expressly agrees
to pay hereunder or any amount which is expressly stated to be a Claim that is
not reimbursable by Lessee hereunder, or (8) any amounts relating to the
deregistration with the FAA of the Aircraft as a result of the Lessor not being
a Citizen of the United States. Lessee shall, upon request of Lessor, defend any
actions based on or arising out of any of the Claims that Lessee is responsible
for. Lessor shall not pay or settle any Claim without the prior written consent
of Lessee, which shall not be unreasonably withheld or delayed, or conditioned
(except on contest).

(b)Survival

        Lessee's obligations under this Section 14 shall survive termination of
this Lease and shall remain in effect until all required indemnity payments have
been made by Lessee to Lessor.

15.   LESSEE'S DEFAULT

        Each of the following events shall constitute an "Event of Default"
hereunder:

        (a)   Lessee shall fail to make payment of any Aggregate Rental when due
and such failure shall continue for five (5) business days after Lessor gives
Lessee written notice of such failure; or

        (b)   Lessee shall fail to perform or observe any other covenant,
condition or agreement to be performed or observed by it under this Lease or any
agreement, document or certificate delivered by Lessee in connection herewith in
any material respect, and such failure shall continue for thirty (30) days after
written notice thereof from Lessor to Lessee; or

        (c)   Any representation or warranty made by Lessee in this Lease or any
agreement, document, certificate delivered by the Lessee in connection herewith
is or shall become incorrect in any material respect, and, if such a default is
susceptible of being corrected, Lessee fails to correct such default with thirty
(30) days of a written notice from Lessor requesting correction of same; or

9

--------------------------------------------------------------------------------


        (d)   Lessee shall become insolvent or cease to do business as a going
concern; or

        (e)   Lessee makes an assignment for the benefit of creditors, or if a
petition is filed by or against Lessee under any bankruptcy or insolvency law;
or

        If a receiver is appointed for Lessee or any of Lessee's property.

16.   LESSOR'S REMEDIES

(a)Remedies

        Upon the occurrence of any Event of Default, Lessor may, at its option,
exercise any and or all remedies available at law or in equity, including,
without limitation, any or all of the following remedies, as Lessor in its sole
discretion shall elect:

(i)By notice in writing terminate this Lease, whereupon all rights of Lessee to
the use of the Aircraft or any part thereof shall absolutely cease and terminate
but Lessee shall remain liable as hereinafter provided; and thereupon Lessee, if
so requested by Lessor, shall at its expense promptly return the Aircraft as
required by Section 10 hereof or Lessor, at its option, may, with or without
legal process, enter upon the premises where the Aircraft may be located and
take immediate possession of and remove the same. Lessee specifically authorizes
Lessor's entry upon any premises where the Aircraft may be located for the
purpose of, and waives any cause of action it may have arising from, a peaceful
retaking of the Aircraft; and

(ii)Perform or cause to be performed any obligation, covenant or agreement of
Lessee hereunder. Lessee agrees to pay all costs and expenses incurred by Lessor
for such performance as additional Aggregate Rental hereunder and acknowledges
that such performance by Lessor shall not be deemed to cure said Event of
Default.



(b)Costs and Attorneys Fees

        Lessee shall be liable for all costs, charges and expenses, including
reasonable legal fees and disbursements, incurred by Lessor by reason of the
occurrence of any Event of Default or the exercise of Lessor's remedies with
respect thereto.

(c)Nonexclusive

        No remedy referred to herein is intended to be exclusive, but each shall
be cumulative and in addition to any other remedy referred to above or otherwise
available to Lessor at law or in equity. Lessor shall not be deemed to have
waived any breach, Event of Default or right hereunder unless the same is
acknowledged in writing by a duly authorized representative of Lessor. No waiver
by Lessor of any default or Event of Default hereunder shall in any way be, or
be construed to be, a waiver of any future or subsequent default or Event of
Default. The failure or delay of Lessor in exercising any rights granted it
hereunder upon any occurrence of any of the contingencies set forth herein shall
not constitute a waiver of any such right upon the continuation or recurrence of
any such contingencies or similar contingencies and any single or partial
exercise of any particular right by Lessor shall not exhaust the same or
constitute a waiver of any other right provided herein.

17.   LESSOR'S ASSIGNMENT

        It is understood that Lessor may assign or pledge any or all of its
rights in this Lease or the Aircraft without notice to or the consent of Lessee.
Any payments received by the assignee from Lessee with respect to the assigned
portion of the Lease shall, to the extent thereof, discharge the obligations of
Lessee to Lessor with respect to the assigned portion of the Lease.

10

--------------------------------------------------------------------------------


18.   NOTICES

        Unless specifically provided to the contrary herein all notices
permitted or required by this Lease shall be in writing and shall be deemed
given when sent by telecopy or by nationally recognized courier service to the
address set forth herein below, or such other address as may hereafter be
designated by the addressee in a written notice to the other party.

19.   ENTIRE AGREEMENT

        The terms and conditions of this Lease constitute the entire agreement
between the parties as to the subject matter hereof and supersede all prior
written and oral negotiations, representations and agreements, if any, between
the parties on such matters and shall be binding upon the parties, their
successors, assigns and legal representatives.

20.   MODIFICATION OF AGREEMENT

        No change or modification hereof or waiver of any term or condition
hereof shall be effective unless the change or modification is in writing and
signed by both parties.

21.   TIME OF THE ESSENCE

        Time is of the essence in this Lease.

22.   COUNTERPARTS

        This Lease maybe executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

23.   HEADINGS

        The headings of Sections and subsections of this Lease (other than
Section 25) are included for convenience only and shall not be used in its
construction or interpretation.

24.   GOVERNING LAW

        THE PARTIES HERETO ACKNOWLEDGE THAT THIS LEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

25.   TRUTH-IN-LEASING

        (a)   LESSEE HAS REVIEWED THE AIRCRAFT'S MAINTENANCE AND OPERATING LOGS
SINCE ITS DATE OF MANUFACTURE AND HAS FOUND THAT THE AIRCRAFT HAS BEEN
MAINTAINED AND INSPECTED UNDER PART 91 OF THE FEDERAL AVIATION REGULATIONS
DURING SUCH PERIOD. LESSEE CERTIFIES THAT THE AIRCRAFT PRESENTLY COMPLIES WITH
THE APPLICABLE MAINTENANCE AND INSPECTION REQUIREMENTS OF PART 91 OF THE FEDERAL
AVIATION REGULATIONS.

        (b)   LESSEE CERTIFIES THAT LESSEE, AND NOT LESSOR, IS RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS LEASE DURING THE TERM HEREOF.
LESSEE FURTHER CERTIFIES THAT LESSEE UNDERSTANDS ITS RESPONSIBILITY FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

11

--------------------------------------------------------------------------------


        (c)   LESSEE CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND
INSPECTED UNDER PART 91 OF THE FEDERAL AVIATION REGULATIONS FOR OPERATIONS TO BE
CONDUCTED UNDER THIS LEASE. LESSEE UNDERSTANDS THAT AN EXPLANATION OF FACTORS
BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION
DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.

        Notwithstanding the foregoing, any inaccuracy in any statement or
certification in Section 25(a) shall not in and of itself constitute an
indemnifiable Claim or an Event of Default hereunder.

        IN WITNESS WHEREOF, the parties hereto have each caused this Lease to be
duly executed as of the year and day first above written. THIS AGREEMENT SHALL
NOT BE EFFECTIVE UNTIL EXECUTED ON BEHALF OF EACH PARTY.


LESSOR:
 
LESSEE:
N2T, INC.
 
OAKLEY, INC.
/s/  JIM JANNARD      

--------------------------------------------------------------------------------


 
/s/  LINK NEWCOMB      

--------------------------------------------------------------------------------

By:   Jim Jannard   By:   Link Newcomb Title:       Title:   Chief Operating
Officer
Address:
 
 
 
Address:
 
One Icon
Foothill Ranch, California
92610
Attention:
 
Jim Jannard
 
Attention:
 
Chief Operating Officer

12

--------------------------------------------------------------------------------



QuickLinks


AIRCRAFT LEASE
